TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00639-CV


Kelli Hinojosa and Rogelio Hinojosa, both individually and on behalf of The Estate
of Bryan Hinojosa, Appellants


v.


Columbia/St. David's Healthcare System, L.P. d/b/a South Austin Hospital; Paul Locus,
M.D.; and Central Texas Obstetrics and Gynecological Associates, PA, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN203383, HONORABLE PETE LOWRY, JUDGE PRESIDING



CONCURRING OPINION





	I concur in the judgment only.



  
					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Filed:   May 8, 2003